DETAILED CORRESPONDENCE 
Notice of Pre-AIA  or AIA  Status
1. 	The present Application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	This Final Office Action is responsive to Applicant's amendment filed February 16, 2021. By the amendment, claims 1-3, 13-18, and 20 were amended. Claims 1-20 are remain pending.
 
Response to Amendment
3. 	The 35 U.S.C. 101 rejection of claims 1-20 in the previous action is maintained. The 35 U.S.C. 103 rejections in the previous action are maintained.
   			
 				Response to Arguments
4. 	Applicant's arguments filed February 16, 2021 with regard to the 101 rejection have been fully considered but they are not persuasive. With regard to the §101 rejection, Applicant asserted that each of the independent claims and several dependent claims were amended to integrate and combine components of the cognitive system for automatic risk assessment, identification, and action .
	In response, the examiner respectfully disagrees. In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in claims is a processor used to identifying the occurrence of an incident at an enterprise. This generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant’s incident management and do not represent significantly more than the abstract idea. See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
 	This recited additional element is merely generic computer components. 
The claim does present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. 
	The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention as stated in Alice Corp., 
134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cri. 2014) ("And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible " (citation omitted)). Thus, if a patent's recitation of a computer amounts to a mere instruction to ‘implement’ an abstract idea ‘on ... a computer’, that addition cannot impart patent eligibility." Alice Corp., 134 S.Ct. at 2358 (internal citation omitted). The claimed communication network is merely a field of use that attempts to limit the abstract idea to a particular technological environment.
 	Applicant further argues (Page 9) like the claims determined to be statutory in the above-cited DDR Holdings case, claim 1 is “necessarily rooted in computer technology ... in order to overcome a problem specifically arising in [that] realm” DDR Holdings, at 1257.
 	In DDR Holdings, the Federal Circuit, applying the Alice analytical framework, upheld the validity of DDR's patent on its webpage display technology. The court found that "the claimed solution is necessarily rooted in 
 	The instant application is directed to analyze data input from the at least one monitoring tool of the one or more activities 1utilizing a generic computer. The independent claims (1, 14, and 20) do not recite a network in the preamble nor in the body of the claims. Accordingly the claims are not similar to those found patentable in the DDR Holdings V. Hotels.com decision and are therefore not patent eligible under 35 U.S.C. 101.
	Applicant’s arguments with regard to the 35 U.S.C. 102 and 103 rejections are not found to be persuasive, and a new ground of rejection is rendered below. 	

				Claim Rejections - 35 USC § 101
5.    35 U.S.C. 101 reads as follows:
 Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Independent claim 1 is directed to a method. Independent claim 14 is directed to a system, and independent claim 20 is directed to a computer program product. These claims are directed to the abstract idea of monitoring activities associated with an enterprise. This is an abstract mental process which can be performed in the human mind or via pen and paper. The claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception -Yes - mental process).
Taken independent claims 1 as an example, claim 1 recites:
monitoring, with at least one monitoring tool, one or more activities associated with an enterprise;
analyzing data input from the at least one monitoring fool of the one or more activities;
determining, based on analytics performed on the data input and an implemented policy, when the one or more activities qualifies as an incident; and initiating a remedial response responsive to the incident;

 	Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?
 	The independent claim recites one additional element of a processor is used to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (obtaining, by a computer system, state data). This generic 
 	The remaining independent claims 14 and 20 fall short the 35 USC 101 requirement under the same rationale. These claims do not contain structures to provide a significantly more than the abstract idea.
 	The dependent claims 2-13, and 15-19 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea.

 				Claim Rejections - 35 USC § 103

 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to  which the claimed invention pertains.
 	Patentability shall not be negated by the manner in which the invention was made.
8.    Claims 1, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al (U.S. Application No. 2006/00644865, hereinafter “Baron”) in view of Diethorn al (U.S. Patent No. 8,218,738, hereinafter “Diethorn”).	Regarding claims 1, 14, and 20, Baron discloses:
 	monitoring, with at least one monitoring tool, one or more physical or environmental conditions within premises of an enterprise (Paragraphs [0008], [0062]);

 	determining, based on analytics performed on the data input and an implemented policy, when the one or more conditions qualifies as an incident (Paragraphs [0043], [0068]; 
 	initiating a remedial response responsive to the incident (Paragraph [0108]), wherein the monitoring, analyzing, determining and initiating steps are performed by at least one processing device comprising a processor operatively coupled to a memory (Paragraph [0834]).
 	Baron teaches all the limitations above but fails to explicitly teach environmental conditions with premises. However, Diethomet in the same field of endeavor teaches a method for managing of environmental conditions within an enterprise (Column 1, lines 61-67; Column 4, lines 22-30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the disclosures of Baron to include an environmental conditions with an enterprise as evidenced by Diethorn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 
	Regarding claims 2, and 15, Baron further discloses obtaining historical data associated with the one or more activities, and utilizing the historical data at least in part to calculate a predefined threshold of the one or more activities (Paragraphs [0048] and [0498]).
 	Regarding claims 3, and 16, further discloses claim 2 wherein determining includes comparing the one or more activities against the predefined threshold to identify the one or more activities as the incident (Paragraphs [0048], [0068]).
 	Regarding claim 4, Baron further discloses wherein initiating the remedial response is automatically effected by the processing device in accordance with the implemented policy (Paragraphs [0160]).
 	Regarding claims 5, and 17, Baron further discloses wherein initiating the remedial response includes contacting one of contacting emergency service personnel, a utility company and a professional contractor (Paragraphs [0495], [0300]).

 	Regarding claim 10, Baron further discloses wherein initiating the remedial response includes notifying the representative when a location of the representative is less than a predefined distance from a location of the enterprise (Paragraph [0350]).
9.        Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al (U.S. Application No. 2006/00644865, hereinafter “Baron”) view of Diethorn et al (U.S. Patent No. 8,218,738 hereinafter “Diethomet”) in further view of Cheng et al (U.S. Patent No. 7,386,751; hereinafter Cheng).
 	Regarding claims 6-7, Baron and Diethorn fail to explicitly teach wherein initiating the remedial response includes remotely controlling operation of equipment associated with the enterprise, wherein remotely controlling operation of equipment includes at least one of operating a water supply valve, a sprinkler system, a fuel source valve, an alarm system, a video system, a drone, and a sensor. However, Cheng in the same field of endeavor teaches the concept of remotely controlling equipment operation and collecting event and alarm information of the equipment (Column 11, lines 45-65).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosures of Baron and Diethornet to include the teachings of Cheng, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .
10.  	Claims 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al (U.S. Application No. 2006/00644865, hereinafter “Baron”) in view of Diethorn et al (U.S. Patent No. 8218738, hereinafter in view Diethorn)in further view of Singhal et al (U.S. Patent No. 10,070,392, hereinafter Singhal).
Regarding claims 9, 13, and 19, Baron and Diethorn fail to explicitly teach wherein notifying the representative of the enterprise includes determining the location of the representative via a geographical positioning system (GPS) associated with an Internet of Things (IOT) device, utilizing sensors positioned about the enterprise. However, Singhal in the same field of endeavor teaches geographical positioning system associated with an IOT (Column 3, lines 57-67 and Column 4, lines 17-24). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosures of Baron and Diethorn to include the teachings of Singhal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

						Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Romain Jeanty/Primary Examiner, Art Unit 3623